El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
La parte demandante en pleito sobre cobro de honorarios profesionales ofreció la deposición oral inconclusa de uno de los demandados. Dicha deposición se había interrumpido sin que la parte demandada tuviere oportunidad de contrainterro-gar y así trunca no fue hasta 16 1/2 meses después que se le notificó con copia de su transcripción a los demandados quienes objetaron la misma. Al ofrecerla en juicio el actor, la parte demandada aquí recurrente pidió la supresión de la deposición por incompleta y el tribunal le ofreció un plazo de diez días para cubrir la repregunta, y como no se aviniera el objetante, desestimó la moción de supresión.
Expedimos orden para mostrar causa por la que no deba suprimirse la deposición irregular y el demandante interventor, implícitamente reconociendo la injustificada desviación de las Reglas de Procedimiento Civil, invoca la número 1 sobre solución justa, rápida y económica y la número 71 de la que sólo cita la disposición de que el tribunal podrá reglamentar su práctica en cualquier forma que no sea inconsistente con dichas Reglas.
Empezaremos por dejar sentado que la autonomía procesal dispuesta en la.Regla Til (1) se activa “cuando no se hubiere previsto un procedimiento específico” en las Reglas. Existe un procedimiento específico que gobierna la situación procesal aquí suscitada. La Regla 23.3 hace la repregunta parte de la deposición; y la 29.4 instruye que los errores e irregularidades en la forma en que la deposición ha sido preparada o trami-*723tada dan lugar a una moción para suprimir la misma.
No consideramos legítimo el reclamo de la parte interven-tora al efecto de que la observancia de las Reglas demorará un poco más este pleito iniciado por demanda en septiembre de 1971, si ella admite que tardó en solicitar señalamiento para juicio; como no podrá evadir responsabilidad por haber retenido una deposición trunca por casi un año y medio sin gestionar, como es su deber de promovente, su perfección y complemento con la parte de contrainterrogatorio del depo-nente.
La interventora defiende la solución propuesta por la sala de instancia de conceder a estas alturas un plazo para redon-dear la deposición como “gestión improvisada, producto del bregar día a día [por el tribunal] para acelerar la tramitación de los casos y ayudar a descongestionar [calendarios].” La proposición equivale a arrumbar las Reglas de Procedimiento y dejar el curso del pleito enteramente a la imaginación y con-cepto de celeridad de cada juez; el orden procesal cuidadosa-mente dispuesto en las Reglas del que es parte esencial la uni-formidad de su aplicación, cedería a un caos de procedimientos improvisados en cada salón de justicia. Somos los primeros en proclamar que no ha de albergarse una preocupación hipnótica cón el lenguaje de las Reglas, pero tampoco debe la norma de liberalidad desembocar en laxitud anárquica. Hay una. insal-vable .diferencia entre economía y abstracción procesal.
Como apuntáramos anteriormente la autonomía del juez bajo la Regla 71 para originar procedimiento toma vida únicamente cuando no hubiere adecuada provisión en las Reglas de Procedimiento Civil; La acción del magistrado en tal caso es de prótesis, no de creación.

¡Se expedirá el auto, se anulará la resolución recurrida y se suprimirá la deposición del demandado-peticionario Heriberto F. .Santana Carderaros. El jobito.continuará en el tribunal de instancia en consistencia con lo aquí resuelto. . .

El Juez Asociado Señor Negrón García ño intervino.

Regla 71
.“Cuando no se hubiere previsto un procedimiento .específico en estas reglás,' el tribunal podrá reglamentar su práctica en cualquier “forma.’ que iid sea "inconsistente con las mismas o con cualquier disposición de ley aplicable.”.' . .